      Case 2:15-cr-00293-JCZ-JVM Document 712 Filed 08/04/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                             CRIMINAL ACTION

 VERSUS                                                               NO. 15-293

 SABRINA DEVILLE                                                      SECTION “A” (1)


                                 ORDER AND REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 710) pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) and a Motion for Home Confinement (Rec. Doc. 711) filed

by the Defendant Sabrina Deville. The Government opposes these motions. (Rec. Doc. 694).

For the following reasons, the motion is denied.

       I.     BACKGROUND

       On March 29, 2017, Deville pled guilty to Counts 1, 5, and 10 of a Second Superseding

Indictment that consisted of violations of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 843(b), and 846.

(Rec. Doc. 374, Deville’s Plea Agreement). The Court then sentenced Deville on October 3,

2017 to 87 months as to Counts 1 and 5, and 48 months as to Count 10, to be served

concurrently. (Rec. Doc. 513, Judgment as to Sabrina Deville). Deville is currently housed at

ICE’s Robert A. Deyton Detention Facility in Lovejoy, Georgia. (Rec. Doc. 701, The

Government’s Memorandum in Support).

       On May 21, 2020, Deville filed her first Motion for Compassionate Release because

of the COVID-19 outbreak. However, because Deville had failed to exhaust her administrative

remedies before filing, the Court denied this request. (Rec. Doc. 706). Subsequently, on July

21, 2020, Deville filed her second Motion for Compassionate Release after fully exhausting

her administrative remedies, (Rec. Doc. 710), and she also filed a Motion for Home




                                         Page 1 of 4
      Case 2:15-cr-00293-JCZ-JVM Document 712 Filed 08/04/20 Page 2 of 4



Confinement on July 24, 2020. (Rec. Doc. 711). The Court will now address both of her

motions.

       II.       DISCUSSION

                 A. Motion for Compassionate Release

       28 U.S.C. § 994(t) provides: “[t]he Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title

18, shall describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.

Accordingly, the relevant policy statement of the Commission is binding on the Court.1

       The Sentencing Guidelines policy statement appears at § 1B1.13 and provides that

the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,”

and the Court determines that “the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g).” Additionally, in application note 1

to the policy statement, the Commission identifies the “extraordinary and compelling reasons”

that may justify compassionate release. The note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the
       community], extraordinary and compelling reasons exist under any of the
       circumstances set forth below:
             (A) Medical Condition of the Defendant.—
                 (i) The defendant is suffering from a terminal illness (i.e., a serious and
                 advanced illness with an end of life trajectory). A specific prognosis
                 of life expectancy (i.e., a probability of death within a specific time
                 period) is not required. Examples include metastatic solid-tumor
                 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

1 See Dillon v. United States, 560 U.S. 817, 827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a
sentencing reduction based on a retroactive guideline amendment, “if such a reduction is consistent
with applicable policy statements issued by the Sentencing Commission,” the Commission’s pertinent
policy statements are binding on the Court).

                                             Page 2 of 4
      Case 2:15-cr-00293-JCZ-JVM Document 712 Filed 08/04/20 Page 3 of 4




               (ii) The defendant is—
                  (I) suffering from a serious physical or medical condition,
                  (II) suffering from a serious functional or cognitive impairment, or
                  (III) experiencing deteriorating physical or mental health because of
                  the aging process, that substantially diminishes the ability of the
                  defendant to provide self-care within the environment of a
                  correctional facility and from which he or she is not expected to
                  recover.
         (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental health because of the aging
process; and (iii) has served at least 10 years or 75 percent of his or her term of
imprisonment, whichever is less.
          (C) Family Circumstances.—
               (i) The death or incapacitation of the caregiver of the defendant’s minor
               child or minor children.
               (ii) The incapacitation of the defendant’s spouse or registered partner
               when the defendant would be the only available caregiver for the
               spouse or registered partner.
          (D) Other Reasons.—As determined by the Director of the Bureau of
          Prisons, there exists in the defendant’s case an extraordinary and
          compelling reason other than, or in combination with, the reasons described
          in subdivisions (A) through (C).

       Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397,

at *4 (M.D. La. Apr. 1, 2020) (Dick, J.).

       Here, the Court finds that Deville has failed to present evidence of extraordinary and

compelling reasons to modify her prison sentence. Indeed, she has produced little medical

evidence of her current condition or diagnosis to satisfy her burden to establish her

entitlement to a sentence reduction. More specifically, Deville claims that she suffers from

depression and anxiety. (Rec. Doc. 693, p. 3, Deville’s First Motion for Compassionate

Relief). However, these medical conditions do not place her at an increased risk of severe




                                            Page 3 of 4
      Case 2:15-cr-00293-JCZ-JVM Document 712 Filed 08/04/20 Page 4 of 4



illness from COVID-19.2 Moreover, “the fear of a communicable disease” does not “warrant[]

a sentence modification.” Clark, 2020 WL 1557397, at *4.

               B. Motion for Home Confinement

       Deville also appears to seek relief alternatively under 18 U.S.C. § 3622, as she asks

the Court to order the BOP to release her on home confinement prior to her current release

date. (Rec. Doc. 711, Deville’s Motion for Home Confinement). 18 U.S.C. § 3621 provides

that “[t]he Bureau of Prisons shall designate the place of the prisoner’s imprisonment,” and,

pursuant to § 3622, “[t]he Bureau of Prisons may release a prisoner from the place of h[er]

imprisonment for a limited period,” under certain circumstances. As a result, the BOP has

exclusive authority to determine where a prisoner is housed and the terms of a prisoner’s pre-

release custody. Thus, because the Court lacks authority to order the BOP to transfer Deville

to home confinement, her motion is denied.

       Accordingly;

       IT IS ORDERED that the Motion for Compassionate Release (Rec. Doc. 710) and

the Motion for Home Confinement (Rec. Doc. 711) filed by the Defendant Sabrina Deville

are DENIED.



                                                      _________________________________
       August 3, 2020                                         JUDGE JAY C. ZAINEY
                                                        UNITED STATES DISTRICT JUDGE




2
 See https://www.cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐with‐medical‐
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019‐ncov%2Fneed‐extra‐
precautions%2Fgroups‐at‐higher‐risk.html.

                                           Page 4 of 4
